Citation Nr: 0202778	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  97-29 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for retinitis pigmentosa, and if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Peter Link


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The veteran had active service from November 1954 to October 
1956.  This case is before the Board of Veterans' Appeals 
(Board) from a rating decision of the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) regional office (RO).  
The veteran's claims file, however, is maintained at the New 
York, New York, RO.

In June 1999, the Board of Veterans' Affairs (Board) granted 
in part and denied in part, the veteran's appeal on the issue 
stated above.  The Board found the veteran had submitted new 
and material evidence to reopen a previously disallowed claim 
for retinitis pigmentosa, and the Board denied the claim on 
its merits.  The veteran appealed to the Court, which vacated 
the Board's decision in an order of April 2001 to enable VA 
to consider in the first instance the applicability of the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  The order does not stipulate vacatur in part or 
preserve any element of the Board's June 1999 decision.  
Consequently, the issue again incorporates the matter of 
whether there is new and material evidence to reopen the 
claim.

The instant appeal is advanced on the docket to correct an 
administrative error that caused significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).


REMAND

The appellant has requested a hearing at the San Juan RO to 
put on the record testimony apparently lost to the record 
through loss of the transcript of a prior hearing.  The 
veteran's representative has stated that no hearing was ever 
scheduled in response to the veteran's request.  (See 
electronic mail communication from representative to New York 
RO dated in August 2001.)  It is clear, however, that the San 
Juan RO had scheduled the veteran for personal hearings on 
December 21, 2000, February 2, 2001, March 2, 2001, and June 
15, 2001.  The veteran requested that each of the first three 
hearings be postponed.  The last hearing scheduled was 
canceled, according to a telephone contact with the veteran 
and with a service organization dated June 15, 2001.  Because 
this contact was with an organization that does not represent 
the veteran, and because the veteran apparently indicated 
that he again wished to postpone his hearing, the Board will 
remand this case so that a hearing before a hearing officer 
at the San Juan RO may be scheduled.  The RO should assure 
that it communicates regarding this hearing with the veteran 
and with the veteran's current authorized representative.  At 
the time of this remand, the veteran's representative, 
although an accredited service organization representative, 
has been appointed by the veteran to represent him as an 
individual.  Notice of any hearing scheduled should be 
provided to the veteran's authorized representative.  The 
veteran is urged to make every effort to appear for the 
hearing that will be scheduled.

His representative has also informed the Board that the 
appellant has submitted evidence to the RO since the Court 
remanded this case, and that the appellant wishes this 
evidence to be considered initially by the RO.  The 
representative did not indicate whether the evidence was 
submitted to the New York RO or to the San Juan RO.  
Accordingly, the New York RO should associate with the claims 
file any evidence that has been submitted to it since the 
apparent date of transfer of jurisdiction of the claims file 
to the New York RO (after May 2001).  The New York RO should 
also ascertain whether the veteran has submitted evidence to 
the San Juan RO that should be associated with the claims 
file before the veteran is scheduled for a hearing.

The representative has also indicated that the RO should 
consider the requirements of the VCAA.  Initial review of the 
record does not reveal any outstanding VA duties to the 
veteran under the VCAA, but the RO should be mindful that any 
submission of additional information while the claim is in 
remand status could trigger further duties under the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any 
evidence submitted to the New York RO.  
Determine whether any evidence has been 
submitted to the San Juan RO, and obtain 
from the San Juan RO any evidence that 
may have been submitted to that RO, 
associating it with the claims file.

2.  Make appropriate arrangements to 
schedule the veteran for a hearing before 
a hearing officer at the San Juan RO.  
Notify the veteran and his authorized 
representative of the hearing date and 
time.

3.  The RO with jurisdiction should 
review the claims file in light of the 
veteran's testimony and any additional 
evidence he may submit to ensure that all 
notification and development required by 
VCAA are completed.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§ 3.102, 3.156, 3.159, 3.326).

4.  Readjudicate the claim at issue, and 
determine whether the appellant's claim 
may now be allowed.  If it may not, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and 
allow an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


